NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                          Submitted June 11, 2014 *
                                           Decided July 16, 2014

                                                      Before

                                       DIANE P. WOOD, Chief Judge

                                  RICHARD A. POSNER, Circuit Judge

                                      DIANE S. SYKES, Circuit Judge

No. 13-1139

RAYMOND N. ERVIN,
               Plaintiff-Appellant,                              Appeal from the United States District
                                                                 Court for the Northern District of
         v.                                                      Illinois, Eastern Division.

SARINA A. ERVIN,                                                 No. 11 C 6917
                           Defendant-Appellee.
                                                                 Sharon Johnson Coleman,
                                                                 Judge.




*
  In this case, the court twice has ordered attorney Nancy Murphy, who represents appellee Sarina Ervin, to show
cause why this appeal should not be submitted for decision without the submission of a brief and oral argument on
behalf of the appellee. To date, Murphy has failed to file a response or otherwise prosecute the appeal. Accordingly,
the court ordered the appeal to be submitted for decision without the filing of a brief or oral argument on behalf of
the appellee. See Cir. R. 31(d). We note that the disregard Murphy showed for our orders is conduct unbecoming a
member of the bar of this court.

                                                                                                                    1
No. 13-1139                                                                          Page 2



                                        ORDER

     This appeal plunges us into the somewhat unfamiliar territory (for federal courts) of
domestic relations. It concerns an order of a court in the Canadian province of Ontario
to Raymond Ervin, directing him to pay his ex-wife, Sarina Ervin, child and spousal
support after their divorce. (For clarity, we use the parties’ first names in the remainder
of this order.) By the time the Ontario court issued its order, Raymond had moved to
Illinois; Sarina remained in Canada. She filed a successful action in Illinois to enforce
the Ontario court’s decision, but Raymond was not through fighting. He responded
with this lawsuit against Sarina, in which he accuses her of violating his constitutional
rights in a thinly disguised effort to set aside the judgment of the Illinois court. The
district court dismissed Raymond’s action for lack of subject-matter jurisdiction; we
affirm.

                                             I

     The protracted dispute described in Raymond’s complaint boils down to a few
significant facts. He and Sarina were living together in Canada when divorce
proceedings began in 1998. After their divorce was final, the Ontario court issued an
interim order awarding custody of the couple’s three children to Sarina and requiring
Raymond to make support payments. Raymond held dual Canadian and U.S.
citizenship, but after this court order, he “released” his lawyer in Canada, moved to
Illinois, and renounced his Canadian citizenship. (Sarina is Canadian.) The Ontario
court conducted additional proceedings in Raymond’s absence, and in 2000 it entered a
final order that increased his monthly support payments.

    Sarina registered the latter order in Illinois in 2004 by filing it in state court along
with the other information required by statute. See 750 ILCS 22/602. Raymond contested
the registered order, as he was entitled to do under 750 ILCS 22/606. He asserted,
among other things, that he had not received notice of the additional proceedings that
took place in the Ontario court after he left Canada. Thus, he reasons, the Ontario
court’s order is not valid because it violated his right to due process. The Circuit Court
of Lake County (IL) rejected that argument and confirmed the registered order
pursuant to 750 ILCS 22/607(c). The state appellate court affirmed its judgment, and in
2009 the Supreme Court of Illinois denied Raymond’s petition for leave to appeal.

   More than two years later, Raymond brought this suit naming Sarina as the sole
defendant and accusing her of violating his Fourteenth Amendment rights to due
process and equal protection. He did not allege, however, that Sarina is a state actor. He
No. 13-1139                                                                           Page 3

simply continues to argue that he did not receive notice of the Ontario proceedings, and
thus any step to enforce that court’s order in Illinois would violate his due process
rights. (Raymond does not seem to have alleged that the state court itself furnished the
necessary state action, as in Shelley v. Kraemer, 334 U.S. 1 (1948), but that just means that
he might have missed a possible legal theory in support of his new case. As we explain
below, this does not change the outcome here.) With respect to equal protection,
Raymond vaguely contended that his rights were violated when Sarina received sole
custody of their children. He cited no authority for that proposition, however, and has
dropped the point in his appellate brief. We will do the same.

    The district court dismissed the suit with prejudice for lack of subject-matter
jurisdiction, citing the Rooker-Feldman doctrine. See Dist. of Columbia Ct. App. v. Feldman,
460 U.S. 462, 486 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). Raymond
filed a motion to reconsider, alleging that there were factual inaccuracies in the district
court’s order and asserting that he did not seek review of the Illinois court’s decisions.
The district court acknowledged that the order misstated a few facts, convened a
hearing to reconsider its decision, and then issued a second order, again dismissing
under Rooker-Feldman.

                                             II

    On appeal, Raymond contests the applicability of Rooker-Feldman in this situation
and argues on the merits that the Illinois courts should not have enforced the Ontario
court’s order. He points out (uncontroversially) that Rooker-Feldman does not apply to
suits filed before a state court renders judgment. See Exxon-Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005). But he does little to develop this argument: all he
does is to state twice, without further elaboration, that the “state court” has not
completed its adjudication of the matter. We can assume that the Ontario court, like any
domestic relations court, has continuing jurisdiction over the Ervins’ child-custody
arrangements, but the Illinois court was finished with its part of the matter by the time
Raymond filed his suit. Indeed, the Supreme Court of Illinois had denied his petition
for leave to appeal the state court’s judgment more than two years before the federal
court suit was filed. We are aware of no authority in the Rooker-Feldman line of cases
that would treat the Illinois result as non-final in these circumstances.

     Second, Raymond argues that because the underlying order of support was entered
by the court in Ontario, he is not challenging an Illinois judgment at all. This argument
is frivolous. After Sarina registered the Ontario order in Illinois, it became
domesticated, and from that point it was up to the Illinois court to decide whether and
how to enforce it. Even though he did not label his suit as an appeal, see Saudi Basic
No. 13-1139                                                                          Page 4

Industries, 544 U.S. at 284; see also Arnold v. KJD Real Estate, LLC, 752 F.3d 700, 704-05
(7th Cir. 2014), in substance Raymond is now inviting “review and rejection” of the
Illinois judgment. That is precisely what Rooker-Feldman holds is outside the jurisdiction
of the district courts.

     Even if Raymond could extricate himself from Rooker-Feldman, he could not prevail.
This is a domestic-relations case, and thus is probably excluded from federal-court
jurisdiction by the domestic-relations doctrine. See Marshall v. Marshall, 547 U.S. 293,
311-12 (2006); Struck v. Cook Cnty. Public Guardian, 508 F.3d 858, 859-60 (7th Cir. 2007).
Moreover, Raymond would need to overcome the preclusive effect of the state-court
judgment. The litigation in Lake County involved the same parties and was resolved by
a final judgment on the merits; in that proceeding, Raymond actually litigated his
contention about the alleged lack of notice in Ontario. See Dookeran v. Cnty. of Cook,
Illinois, 719 F.3d 570, 575-76 (7th Cir. 2013). If that were not enough, as we already have
indicated, Raymond cannot state a claim under the Fourteenth Amendment against
Sarina, because she is not a state actor.

    Finally, Raymond throws in some arguments that appear at best confused, and at
worst meritless, to us. He asserts, noting that Rooker-Feldman dismissals are
jurisdictional and thus should be without prejudice, that the district court wrongly
dismissed his suit with prejudice. But the court’s corrected final order followed this
court’s advice in Fredericksen v. City of Lockport, 384 F.3d 437, 439 (7th Cir. 2004), and
said only that the case was dismissed “for lack of subject-matter jurisdiction,” without
making any comment on prejudice. Raymond also makes some statements about
remanding the case to the state court under 28 U.S.C. § 1447(c), but remand is possible
only if the case reached the federal court by way of removal, and this one did not.

   The judgment of the district court is AFFIRMED.